Case 1:21-cv-22883-JLK Document 3 Entered on FLSD Docket 08/10/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO. 21-22883-CV-KING

 DEVON CLARKE,

         Plaintiff,

 vs.

 UNITED COLLECTION BUREAU,
 INC.,

         Defendant.
                                       /

       ORDER DIRECTING DEFENDANT TO FILE ESTIMATED LENGTH OF TRIAL

         THIS MATTER comes before the Court sua sponte.

         Defendant filed the Notice of Removal on August 9, 2021. DE 1. The Court reviewed the

 Notice of Removal, and the Civil Cover Sheet (DE 1-2) does not state the estimated length of

 jury trial of this matter.

         Accordingly, it is ORDERED, ADJUDGED, and DECREED that Plaintiff shall FILE

 the number of days of estimated length of trial (for both sides to try entire case), within five (5)

 days; on or before August 16, 2021.

         DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 10th day of August, 2021.



                                                        ______________________________
                                                        JAMES LAWRENCE KING
                                                        UNITED STATES DISTRICT JUDGE
 cc:     All Counsel of Record




                                                   1
